Citation Nr: 0926233	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-14 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Buffalo, New York


THE ISSUES

1.  Entitlement to special monthly compensation based on 
the need for the regular aid and attendance of another 
person.

2.  Entitlement to financial assistance for the purchase 
of an automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to 
October 1969.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2006, at which time, it was 
remanded for further development.  Following the 
requested development, the VA Appeals Management Center 
in Washington, D.C. confirmed and continued the denial of 
entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person 
and the denial of entitlement to an automobile and 
adaptive equipment or adaptive equipment only.  
Thereafter, the case was returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities render 
him unable to care for his daily needs or to protect 
himself from the hazards of his environment, such that he 
requires the regular aid and attendance of another 
person.

2.  The Veteran does not have loss or permanent loss of 
use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or hips due to his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
the criteria for special monthly compensation based on 
the need for the regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1114(l), 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350(b), 3.352(a) (2008).



2.  The criteria for financial assistance in the purchase 
of an automobile or other conveyance and necessary 
adaptive equipment or for adaptive equipment only have 
not been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development 
of the issues of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person and entitlement to financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the 
record, the Board finds that VA has met that duty.

In August 2003 and May 2005, respectively, VA received 
the Veteran's claim of entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person and his claim of entitlement 
to special monthly compensation based on the need for the 
regular aid and attendance of another person.  In neither 
case is there an issue as to providing an appropriate 
application form or completeness of the application. 

Following the receipt of those applications, VA notified 
the Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by him, as well as the evidence 
VA would attempt to obtain.  VA also notified the Veteran 
of the legal criteria for granting his claims.  

Following the notice to the Veteran, the RO fulfilled its 
duty to assist him in obtaining the evidence necessary to 
substantiate his claims.  That duty requires VA to make 
reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies 
to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2008).  However, the 
duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  It is the Veteran's 
responsibility to present and support his claims.  
38 U.S.C.A. § 5103 (West 2002 and Supp. 2008).  

In this case, the RO obtained or ensured the presence of 
the Veteran's records reflecting his treatment by VA and 
by private health care providers.  VA also examined the 
Veteran to determine whether he required the regular aid 
and attendance of another person and whether he required 
financial assistance for the purchase of an automobile 
and adaptive equipment or adaptive equipment only.  In 
addition, the RO offered the Veteran an opportunity to 
present testimony and additional evidence at a hearing in 
conjunction with his appeal; however, the Veteran 
declined that offer.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding evidence 
which could support either of his claims; and there is no 
evidence of any VA error in notifying or assisting him 
that could result in prejudice to him or that could 
otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal.

Special Monthly Compensation

The Veteran contends that his service-connected 
disabilities render him unable to care for his daily 
needs or to protect himself from the hazards of his 
environment, such that he requires the regular aid and 
attendance of another person.  Therefore, he maintains 
that he is entitled to special monthly compensation.  
After carefully considering the claim in light of the 
record and the applicable law, the Board agrees.  
Accordingly, the appeal will be allowed.  



The Applicable Law and Regulations

Special monthly compensation is payable where a veteran 
has a service-connected disability(ies) that renders him 
permanently bedridden or so helpless as to be in need of 
the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

A veteran shall be considered to be in need of regular 
aid and attendance if: he is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home 
because of mental or physical incapacity; or establishes 
a factual need for aid and attendance under the criteria 
set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance 
from others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability 
of the Veteran to dress or undress himself, or to keep 
himself clean; frequent need of adjustment of any 
prosthetic which by reason of the disability cannot be 
done without aid; inability of the Veteran to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect himself from the 
hazards or dangers of his daily environment.  Bedridden 
will be that condition which, through its essential 
character, actually requires that the Veteran remain in 
bed.  38 C.F.R. § 3.352(a).  It is mandatory for VA to 
consider the enumerated factors within the regulation; at 
least one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).

Analysis

A review of the record discloses that the Veteran has a 
schedular 90 percent combined disability rating for the 
following service-connected disorders:  idiopathic 
hypertrophic cardiomyopathy with coronary artery disease 
and severe obesity, evaluated as 30 percent disabling; 
diabetic nephropathy, evaluated as 30 percent disabling; 
skin disease, evaluated as 30 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 20 
percent disabling; peripheral neuropathy of the right 
upper extremity, evaluated as 20 percent disabling; 
peripheral neuropathy of the left lower extremity, 
evaluated as 20 percent disabling; peripheral neuropathy 
of the right lower extremity, evaluated as 20 percent 
disabling; and erectile dysfunction, evaluated as 
noncompensable.  He also receives special monthly 
compensation due to the loss of use of a creative organ.  
38 U.S.C.A. § 1114(k).  

In February 2003, the RO granted the Veteran a total 
disability rating due to individual unemployability 
caused by his service-connected disabilities.  That 
rating became effective in June 2002.  

The Veteran is not service connected for visual 
impairment, and there is no evidence that he is bedridden 
or a patient in a nursing home.  38 C.F.R. § 3.352(a).  
Therefore, the threshold question is whether he requires 
actual, regular personal assistance from others due to 
the inability to dress or undress himself; to keep 
himself clean; to feed himself; to attend to the wants of 
nature; to adjust a prosthetic device which by reason of 
the Veteran's disability cannot be done without aid; or 
to protect himself from the hazards or dangers of his 
daily environment.  

The evidence of record, such as the reports of VA 
examinations performed in August 2003, January 2004, May 
2005, February 2006, and November 2008, show that the 
Veteran was examined by VA to determine his need for the 
regular aid and attendance of another person.  The 
examiners generally agree that the Veteran requires aid 
to perform the activities of daily living such as meal 
preparation, dressing, bathing, toileting, and grooming, 
primarily due to impairment caused by his service-
connected heart disease and his peripheral neuropathy of 
the lower extremities.  Although he is able to travel 
outside his home, usually for medical appointments, he 
requires an assistant, as well as aids for ambulation, 
such as a cane, crutches, or wheelchair.  Indeed, outside 
his house he often requires the use of a motorized 
scooter.  Following a April 2009 evaluation, a VA nurse 
who visited the Veteran's home essentially concurred that 
aid and attendance is warranted.  

Because the evidence shows that the Veteran requires 
regular care or assistance to protect him from the 
hazards or dangers of his daily environment due to his 
service-connected disabilities, the Board finds that he 
meets the criteria for special monthly compensation.  At 
the very least, there is an approximate balance of 
evidence both for and against the claim that he requires 
the regular aid and attendance of another person.  Under 
such circumstances, all reasonable doubt is resolved in 
favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
§ 3.102.  Therefore, special monthly compensation is 
warranted, and to that extent, the appeal is allowed.

Automobile and/or Adaptive Equipment Allowance

The Veteran contends that his service-connected 
disabilities, particularly his peripheral neuropathy of 
the lower extremities, prevent him from driving a 
conventional vehicle.  Therefore, he maintains that he is 
entitled to financial assistance for the purchase of an 
automobile and adaptive equipment or adaptive equipment 
only.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, that issue on appeal 
will be denied.  

The Applicable Law and Regulations

A veteran will be eligible for financial assistance in 
the purchase of one automobile or other conveyance and 
necessary adaptive equipment, provided that he has 
service-connected disability resulting in:  (1) the loss 
or permanent loss of use of one or both feet; (2) the 
loss or permanent loss of use of both hands; or 
(3) permanent impairment of vision in both eyes, 
resulting in central visual acuity of 20/200 or less in 
the better eye with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an 
extent that the widest diameter of the visual field 
subtends an angular distance no greater than 20 degrees 
in the better eye.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. 
§ 3.808.  However, even if a veteran cannot meet the 
criteria financial assistance in the purchase of one 
automobile or other conveyance and necessary adaptive 
equipment, he may be entitled to assistance in the 
purchase of adaptive equipment only.  In such cases, the 
evidence must demonstrate that the Veteran has ankylosis 
of one or both knees or of one or both hips as the result 
of service-connected disease or injury.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. §§ 3.808(a)(4).

The loss of use of a hand or a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the 
case of the hand, or of balance, propulsion, etc., in the 
case of the foot, could be accomplished equally well by 
an amputation stump with prosthesis.  For example, 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 3 1/2 inches or 
more, will constitute loss of use of the hand or foot 
involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 
C.F.R. §§ 3.350(a)(2).

Analysis

As noted above, the Veteran is not service connected for 
visual impairment.  38 C.F.R. § 3.352(a).  Therefore, 
with respect to the question of entitlement to financial 
assistance for the purchase of an automobile and adaptive 
equipment, the evidence must show whether he has lost or 
sustained permanent loss of use of one or both feet or 
the loss or permanent loss of use of both hands.  With 
respect to the question of entitlement to assistance in 
the purchase of adaptive equipment only, the evidence 
must demonstrate that the Veteran has ankylosis of one or 
both knees or of one or both hips as the result of 
service-connected disease or injury.  

In May 2003, following a consultation with the VA 
Physical Therapy service, a physical therapist noted that 
the Veteran was severely deconditioned due to multiple 
medical problems and that he was unable to satisfactorily 
propel a manual wheelchair.  He recommended that the 
Veteran use electronic mobility, due to the loss of or 
loss of use of both lower extremities combined with the 
loss of use or severe impairment of both upper 
extremities.  The VA physical therapist also noted that 
the Veteran had decreased endurance due to pulmonary or 
cardiac impairment.  

Although the VA physical therapist specifically stated 
that the Veteran had lost the use of both lower 
extremities, the preponderance of the evidence shows 
otherwise; see, for example, the report of a December 
2002 VA examination; the report of a July 2003 
consultation with the VA Neurology service; the report of 
a September 2004 consultation with the VA rehabilitation 
medicine service; a VA outpatient treatment record, dated 
in November 2005; and the report of a July 2006 VA 
examination.  While the Veteran's sensation and reflexes 
are reduced in his upper and lower extremities, they are, 
generally, present.  The motor strength in his upper 
extremities is at least 4+/5; and the motor strength in 
his lower extremities is at least 4/5 for plantar flexion 
and dorsiflexion of the feet; 4+ for hip flexion, and 4 
for knee strength, bilaterally.  There is no evidence of 
associated atrophy, shortening or other obvious 
deformity, or foot drop or other evidence of complete 
paralysis of the external popliteal nerve.  The evidence 
is also negative for ankylosis in either of the Veteran's 
upper or lower extremities or either hip.  He is, 
reportedly, able to walk short distances around his 
house; and, during a January 2007, consultation with the 
VA Kinesiotherapy service, he successfully demonstrated 
all skills, including ambulation.  Although the Veteran 
had arrived at the consultation on a motorized scooter, 
the consultant determined that crutches were useful to 
the Veteran, and, therefore, new ones were ordered.  

In sum, the preponderance of the competent evidence of 
record is negative for any findings that the Veteran has 
lost or sustained permanent loss of the use of one or 
both feet; or the loss or permanent loss of use of both 
hands; or ankylosis of one or both knees or of one or 
both hips, as the result of service-connected disease or 
injury.  Indeed, he does not contend, and the evidence 
does not show, that he has no effective function in 
either upper or lower extremity, other than that which 
would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  Therefore, he does not 
meet the criteria for entitlement to automobile and/or 
adaptive equipment.  Accordingly, the benefit sought on 
appeal is not warranted, and that portion of the appeal 
is denied. 

In arriving at this decision, the Board has considered 
the doctrine of reasonable doubt.  However, that doctrine 
is only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  
In this case, the preponderance of the evidence is 
against the Veteran's claims.  Therefore, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person 
is granted, subject to the law and regulations governing 
the award of monetary benefits.

Entitlement to financial assistance for the purchase of 
an automobile and adaptive equipment or adaptive 
equipment only is denied.

____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


